 

Careview Communications, Inc. 8-K [crvw-8k_040919.htm]

Exhibit 10.18

FOURTH AMENDMENT TO CREDIT AGREEMENT

FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of April 9,
2019, by and among CAREVIEW COMMUNICATIONS, INC., a Nevada corporation
(“Holdings”), CAREVIEW COMMUNICATIONS, INC., a Texas corporation and a
wholly-owned subsidiary of Holdings (the “Borrower”), and PDL INVESTMENT
HOLDINGS, LLC (as assignee of PDL BioPharma, Inc.), a Delaware limited liability
company (both in its capacity as the lender (“Lender”) and in its capacity as
Agent (solely in such capacity as Agent, the “Agent”)) under the Credit
Agreement (as defined below).

W I T N E S S E T H

WHEREAS the Borrower, the Lender and the Agent have entered into that certain
Credit Agreement dated as of June 26, 2015 (as amended prior to the date hereof,
the “Credit Agreement”); and

WHEREAS, the Borrower the Agent and the Lender wish to amend the Credit
Agreement as set forth herein.

Article I.
DEFINITIONS

1.1              Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Credit Agreement.

Article II.
AMENDMENTS

2.1              Amendments. Effective upon receipt by the Agent of counterparts
of this Amendment which shall be collectively executed by each of the Borrower,
the Lender and the Agent, the Credit Agreement and Note are hereby amended as
follows:

(a)               Section 2.2.1 of the Credit Agreement is hereby deleted in its
entirety and replaced with “[Reserved]”.

(b)               Section 10.13 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

10.13. Successors; Assigns. This Agreement shall be binding upon the Borrower,
each other Loan Party party hereto, the Lender and the Agent and their
respective successors and assigns, and shall inure to the benefit of the
Borrower, each other Loan Party party hereto, the Lender and the Agent and the
successors and assigns of the Lender and the Agent. No other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Agreement or any of the other Loan
Documents. The Borrower and each other Loan Party party hereto may not assign or
transfer any of its rights or Obligations under this Agreement without the prior
written consent of the Agent and the Lender. The Lender may sell, transfer, or
assign any or all of its rights and obligations hereunder to any Person pursuant
to assignment documentation reasonably acceptable to Lender and such assignee.



   

 

(c)               The Note shall be amended and restated in its entirety in the
form set forth in Exhibit A attached hereto.

Article III.
MISCELLANEOUS

3.1              Loan Document. This Amendment is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
therein) be construed, administered and applied in accordance with the terms and
provisions of the Credit Agreement.

3.2              Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect, the rights and remedies of the parties to the
Credit Agreement and shall not alter, modify, amend or in any way affect any of
the terms or conditions contained therein, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower to any future consent, to, or
waiver, amendment, modification or other change of, any of the terms or
conditions contained in the Credit Agreement in similar or different
circumstances. Except as expressly stated herein, the Agent and the Lender
reserve all rights, privileges and remedies under the Loan Documents. All
references in the Credit Agreement and the other Loan Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as modified
hereby.

3.3              Reaffirmation. The Borrower hereby reaffirms the Obligations
under each Loan Document to which it is a party. The Borrower hereby further
ratifies and reaffirms the validity and enforceability of all of the liens and
security interests heretofore granted, pursuant to and in connection with the
Security Agreement or any other Loan Document, to the Agent, as collateral
security for the Obligations under the Loan Documents in accordance with their
respective terms, and acknowledges that all of such Liens and security
interests, and all Collateral heretofore pledged as security for such
obligations, continue to be and remain collateral for such Obligations from and
after the date hereof.

3.4              Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery of an executed signature page of this Amendment by facsimile
transmission or electronic transmission shall be as effective as delivery of a
manually executed counterpart hereof.

3.5              Construction; Captions. Each party hereto hereby acknowledges
that all parties hereto participated equally in the negotiation and drafting of
this Amendment and that, accordingly, no court construing this Amendment shall
construe it more stringently against one party than against the other. The
captions and headings of this Amendment are for convenience of reference only
and shall not affect the interpretation of this Amendment. 

 

 2 

 

3.6              Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns (as permitted under the Credit Agreement).

3.7              Governing Law. This Amendment SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

3.8              Severability. The illegality or unenforceability of any
provision of this Amendment or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Amendment or any instrument or agreement required
hereunder.

3.9              Release of Claims. In consideration of the Lender’s and Agent’s
agreements contained in this Amendment, the Borrower hereby releases and
discharges the Lender and the Agent and their affiliates, subsidiaries,
successors, assigns, directors, officers, employees, agents, consultants and
attorneys (each, a “Released Person”) of and from any and all other claims,
suits, actions, investigations, proceedings or demands, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law of any kind or character, known or unknown, which Borrower
ever had or now has against the Agent, any Lender or any other Released Person
which relates, directly or indirectly, to any acts or omissions of the Agent,
any Lender or any other Released Person relating to the Credit Agreement or any
other Loan Document on or prior to the date hereof; provided however, that this
release shall not apply to future claims or causes of action by the Borrower.

[Signature page follows]

 

 3 

 

Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.

 

          CAREVIEW COMMUNICATIONS, INC.,   a Nevada corporation,   as Holdings  
        By: /s/ Steven G. Johnson     Name: Steven G. Johnson     Title:
President and Chief Executive Officer           CAREVIEW COMMUNICATIONS, INC.,  
a Texas corporation,   as Borrower           By: /s/ Steven G. Johnson     Name:
Steven G. Johnson     Title: President and Chief Executive Officer           PDL
INVESTMENT HOLDINGS, LLC,   a Delaware limited liability company,   as Agent    
      By: /s/ Christopher Stone     Name: Christopher Stone     Title: CEO and
Treasurer



  PDL INVESTMENT HOLDINGS, LLC,   a Delaware limited liability company,   as
Lender           By: /s/ Christopher Stone     Name: Christopher Stone    
Title: CEO and Treasurer

 




 

Fourth Amendment to Credit Agreement

 

EXHIBIT A

Form of Amended and Restated Note

 

 



Exhibit A

 

[ex1018_002.gif] 

 [ex1018_001.gif]

 



 

 

[ex1018_006.jpg] 

 

